UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB/A Amendment No. 2 [X] ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 31, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: None PureDepth, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other jurisdiction of incorporation or organization) 20-4831825 (I.R.S. Employer Identification No.) 255 Shoreline Drive, Suite 610, Redwood City, California 94065 (Address of principal executive offices) (650) 632-0800 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [X] Indicate by check mark whether the registrant is a shell company:Yes [] No [X] Issuer’s revenues for its most recent fiscal year: $268,996. The aggregate market value of the voting and non-voting common stock held by non-affiliates computed by reference to the average bid and asked price of the Issuer’s common stock as of April 30, 2007 was approximately $33,840,700.Shares of common stock held by each officer and director and by each person known by the Issuer to own 5% or more of the outstanding common stock have been excluded in that such persons may be deemed to be affiliates.This determination of affiliate status is not necessarily a conclusive determination for other purposes. As of January 31, 2007, 66,157,382 shares of Issuer’s common stock, $0.001 par value, were outstanding. Documents incorporated by reference: None Transitional small business disclosure format:Yes []No [X] 1 Explanatory Note: The Company further hereby amends its Annual Report on Form 10-KSB for the fiscal year ended January 31, 2007 (the “Annual Report”) filed on May 31, 2007, as previously amended by Amendment No. 1 on Form 10-KSB/A filed on June 1, 2006, in order to amend and restate the third paragraph and associated table under “Note 8 – Stockholders’ Equity – Stock Option Plan” to the consolidated financial statements included under Part II, Item 7 entitled “Financial Statements.” Except as described above, this Amendment No. 2 does not include any other revisions to the Annual Report and, accordingly, does not include any other updated information about changes in events, estimates or other developments subsequent to the filing date of the Annual Report. PUREDEPTH, INC. AND SUBSIDIARIES AND PREDECESSOR ENTITIES (Formerly Diamond One, Inc.) Notes to Consolidated Financial Statements January 31, 2007 and January 31, 2006 Note 8- Stockholders’ Equity . . . Stock option plan . . . “The fair value of each option award was estimated on the date of grant using a Black-Scholes option valuation model that uses the assumptions noted in the following table. Expected volatilities were based on historical volatility of similar companies considering characteristics such as industry, stage of life cycle, size, financial leverage, and other factors. Expected forfeiture rates were determined by considering the Company’s historical data to estimate option exercise and employee termination; separate groups of employees that have similar historical exercise behavior are considered separately for valuation purposes.The expected dividend yield is based on the history our having never paid dividends and our expectation that we will not pay dividends in the near future.The expected term of our employee option grants in year ended January 31, 2007 is the simplified approach as defined by SEC Staff Accounting Bulletin No. 107, Share-Based Payment (SAB 107). This approach resulted in expected terms of 5 years for stock options and 1.5 years for stock warrants.The risk-free rate for periods within the contractual life of the option is based on the U.S. Treasury rate in effect at the time of grant. Significant Assumptions 2007 2006 Expected volatility 70% 52% Expected forfeiture rate 6% 27% Expected dividend yield 0% 0% Expected term (in years) 5.0 8.5 Risk-free rate 4.78% 3.73% 2 SIGNATURES In accordance with the requirements of the Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PUREDEPTH, INC. Date:December 4, 2007 By: /s/Thomas L. Marcus Thomas L. Marcus Chief Executive Officer By: /s/Jonathan J. McCaman Jonathan J. McCaman Chief Financial Officer 3 Index to Exhibits Filed with this Report (a) Exhibits Exhibit No. Description 31.1 Certification of Chief Executive Officer 31.2 Certification of Chief Financial Officer 32.1 Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 4
